967 So. 2d 434 (2007)
Rudolph VITTORIO, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-343.
District Court of Appeal of Florida, Fourth District.
October 31, 2007.
Carey Haughwout, Public Defender, and Marcy K. Allen, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's convictions and sentence. See Yisrael v. State, 938 So. 2d 546 (Fla. 4th DCA 2006), rev. granted, 956 So. 2d 458 (Fla.2007). As we did in Yisrael, we certify conflict with Gray v. State, 910 So. 2d 867 (Fla. 1st DCA 2005).
GUNTHER, WARNER and GROSS, JJ., concur.